per guriam :
El apelante, luego de renunciar al jurado, fue juzgado y convicto por tribunal de derecho y sentenciado a cumplir, .de 3 a 6 años de presidio por el delito de Incendio Malicioso en Segundo Grado, consistente en que el día 3 de noviembre de 1959 pegó fuego o incendió una casa propie-dad de Cándida Ramos Dávila sita en la municipalidad de Maunabo, Puerto Rico.
Los errores que señala en apelación son frívolos. Nada hay en el- récord qué demuestre que los testigos Mariana Vi-llares y su esposo Cándido Ramos Dávila hicieran el día del juicio manifestaciones contradictorias a las que anterior-mente habían hecho al fiscal, aunque tal hecho, de haber ocurrido no hacía inadmisibles sus testimonios.
Nada hay tampoco en el récord para sustanciar la alega-ción respecto a cierta resolución del Juez Superior calificando el delito cometido por el acusado como uno de daños maliciosos.
Hemos leído cuidadosamente la transcripción de evidencia y estamos convencidos de que la prueba era suficiente para condenar al acusado y de que durante el juicio no se cometió error alguno perjudicial al acusado.

La sentencia apelada será confirmada.